Citation Nr: 0213080	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  97-03 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with special 
adaptive equipment or special adaptive equipment only.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied entitlement to the benefit shown on the 
title page.  

The veteran's appeal was previously before the Board in May 
2000, at which time the Board remanded the case to the RO for 
additional development.  That development has been completed, 
and the case has been returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  The veteran's service-connected disability consists of 
post-operative degenerative disc disease of the lumbar spine, 
rated as 60 percent disabling.

2.  The veteran has not suffered the loss or permanent loss 
of use of one or both feet or one or both hands, permanent 
impairment of vision of both eyes, or ankylosis of one or 
both knees or one or both hips due to his service-connected 
disability.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for assistance 
in the purchase of an automobile or other conveyance and/or 
adaptive equipment have not been met. 38 U.S.C.A. §§ 3901, 
3902, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.808, 
3.350(a)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a certificate of 
eligibility for assistance in acquiring an automobile or 
other conveyance with special adaptive equipment, or special 
adaptive equipment only, because he has lost the use of his 
right foot due to foot drop resulting from his service-
connected degenerative disc disease.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Duty to notify

Under the VCAA, VA has a duty to notify the claimant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim.  See VCAA § 3(a), 114 
Stat. 2096, 2096-97 [now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001)].  On receipt of a claim for 
benefits VA will notify the veteran of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA, 
as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court) in the Quartuccio decision, have 
been satisfied with respect to the issue addressed in this 
decision.  

The RO provided the veteran a statement of the case in 
January 1997 and supplemental statements of the case in 
September 1998 December 1999, and March 2002.  Those 
documents collectively informed the veteran of the regulatory 
requirements for establishing entitlement to assistance in 
purchasing an automobile and/or adaptive equipment and the 
rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  

In the May 2000 remand the Board informed the veteran of the 
conflicts in the available evidence, the evidence required to 
resolve those conflicts, and the additional evidence needed 
to substantiate his claim.  Following the Board's remand, in 
a July 2000 notice the RO informed the veteran of the 
evidence needed to substantiate his claim by instructing him 
to identify all medical care providers who had treated him 
for his service-connected disability, and to complete an 
authorization for the release of medical information for each 
such source.  On receipt of the authorizations, VA would 
obtain the medical records on his behalf.  The RO also 
informed the veteran that he was responsible for submitting 
all medical records considered in his claim for Social 
Security disability benefits, including a medical report from 
R.H., M.D.  In a March 2002 notice the RO informed the 
veteran that in order to establish entitlement to an 
automobile allowance with adaptive equipment or adaptive 
equipment only, the evidence had to establish the loss or 
permanent loss of use of one or both feet due to a service-
connected disability.

In the March 2002 supplemental statement of the case the RO 
specifically informed the veteran of the provisions of the 
VCAA, including VA's duty to inform him of the evidence 
needed to substantiate his claim and to assist him in 
obtaining that evidence.  

It is clear from the above accounting that the veteran has 
been clearly and specifically informed of the law pertaining 
to his claim, including the VCAA, as well as what evidence he 
and VA, respectively, were required to obtain.  The veteran's 
representative has reviewed the claims file on multiple 
occasions and did not indicate that the veteran had any 
additional evidence to submit.  The RO notified the veteran 
each time his case was sent to the Board, and informed him 
that any additional evidence that he had should be submitted 
to the Board.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

Duty to Assist

In general, the VCAA and its implementing regulations that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 
38 C.F.R. § 3.159.  

The RO has obtained VA treatment records identified by the 
veteran, and the veteran submitted the report of the 
examination conducted by R.H., M.D.  Pursuant to the Board's 
May 2000 remand, the RO also obtained from the Social 
Security Administration the records pertinent to the 
veteran's claim for Social Security disability benefits and 
the medical records relied upon concerning that claim.  The 
RO provided the veteran VA physical examinations in February 
1997, March 1999 and January 2002.  The reports of the 
medical examinations reflect that the examiners reviewed the 
veteran's medical records, recorded his past medical history, 
noted his current complaints, conducted physical 
examinations, and rendered appropriate diagnoses and 
opinions.  The veteran presented hearing testimony before an 
RO Hearing Officer in May 1996 and October 1999.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  Most recently, the veteran's accredited representative 
indicated in September 2002 that the claim had been reviewed 
and all aspects of the Board's remand appeared to have been 
satisfied.  The veteran has not indicated the existence of 
any other evidence that is relevant to his appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Pertinent law and regulations

Assistance in the purchase of an automobile and/or adaptive 
equipment

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes.  
For entitlement to assistance in the purchase of adaptive 
equipment only, the veteran must have, as the result of a 
service-connected disease or injury, ankylosis of one or both 
knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902; 38 
C.F.R. § 3.808.

Loss of use of the foot

Loss of use of a foot will be found to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of balance 
and propulsion could be accomplished equally well by an 
amputation stump with prosthesis.  For example, extremely 
unfavorable complete ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity by 3.5 inches or more, will constitute 
loss of use of the foot.  In addition, complete paralysis of 
the external popliteal nerve and consequent foot drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances, will be taken as loss 
of use of the foot.  38 C.F.R. § 3.350(a)(2).

Standard of review

The evaluation of a disability is to be based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The evidence establishes that the veteran incurred a back 
injury while in service that resulted in degenerative disc 
disease of the lumber spine, for which service connection has 
been established.  Since his separation from service in 1969 
the degenerative disc disease has been manifested by back 
pain with radiation into the lower extremities.  Due to the 
back pain with radiculopathy the veteran underwent disc 
removal and two-level bilateral lumbar laminectomy with 
fusion in October 1977, a bilateral window laminotomy and 
foramenostomy in May 1994, and an additional laminotomy in 
January1996.  

Service connection for the low back disorder has been in 
effect since August 1969, and the disorder is currently rated 
as 60 percent disabling.  The veteran has also been found to 
be unable to secure and follow a substantially gainful 
occupation due to his service-connected disability, and a 
100 percent rating based on unemployability was awarded, 
effective in September 1996.

The medical evidence clearly shows that the veteran's low 
back disorder has manifestations in both lower extremities, 
including pain and weakness.  The veteran contends that the 
pain and weakness prevent him from being able to operate a 
normal motor vehicle, in that he is unable to flex the right 
foot.  The question to be determined is whether the right 
lower extremity manifestations constitute the loss of use of 
the right foot, thereby supporting his claim for financial 
assistance in obtaining a specially adapted vehicle or 
special adaptive equipment.  See 38 C.F.R. §§ 3.350(a), 
3.808(b) (2001).

The evidence that supports the veteran's contention includes 
his May 1996 and October 1999 hearing testimony, at which 
time he stated that following the January 1996 surgery the 
reduced functioning of his right leg caused him to stumble at 
times, to have difficulty climbing stairs, and to be unable 
to use the accelerator on a motor vehicle with his right 
foot.  He also stated that he had difficulty walking a 
significant distance due to dragging of the right foot.  He 
contends that these symptoms constitute foot drop, and that 
he has permanently lost the use of the right foot.  When 
asked during the October 1999 hearing whether the remaining 
function of the right foot would be equally well served by an 
amputation stump with use of a suitable prosthetic appliance, 
he replied negatively.

Also arguably in support of the veteran's claim is certain 
medical evidence which documents diminished strength in the 
right foot and ankle.  The veteran's VA treatment records 
document multiple neurology evaluations following the January 
1996 surgery.  In March 1996 he reported weakness in 
dorsiflexion and plantar flexion of the right ankle, and 
examination showed 0/5 strength on plantar flexion and 2/5 
strength on dorsiflexion.  Multiple subsequent examinations 
showed reduced strength in dorsal and plantar flexion of the 
right foot.  He was given a prosthetics prescription for 
adaptive equipment for an automobile in August 1996 due to 
right foot drop.  The report of the neurology evaluation on 
which that prescription was based indicates that strength of 
dorsiflexion of the right foot was 1/5, while plantar flexion 
was 2/5.  The examiner noted the negative April 1996 
electromyography (EMG) and nerve conduction studies (NCS), 
but did not provide any explanation for the absence of any 
objective findings.

Evidence that contradicts the veteran's claim includes 
medical repots which document fairly adequate functioning of 
the veteran's right ankle and foot.  Specifically, the 
hospital summary documenting the January 1996 surgery 
indicated that the veteran was able to walk without 
difficulty the day following the surgery.  Although a 
February 1996 neurology evaluation showed no reflexes at the 
knees and ankles, the veteran reported being able to walk 
without difficulty, and motor strength was 5/5 in the right 
lower extremity except for flexion and extension of the knee, 
which was 5-/5.  Motor strength in the right lower extremity 
was found to be markedly decreased in comparison to the left 
in March 1996, but the muscle mass in the right leg was equal 
to that in the left.  

Due to the veteran's complaints of weakness in the right 
lower extremity, EMG/NCS were performed in April 1996.  That 
diagnostic testing failed to reveal any objective evidence of 
reduced muscle or nerve functioning in the right lower 
extremity.  On physical examination there was no evidence of 
muscle atrophy.  The examining physicians determined that 
there was no objective evidence of mononeuropathy or 
lumbosacral radiculopathy affecting the right lower 
extremity, and that there was no physiological basis for the 
veteran's complaints.

Following the EMG/NCS, in April 1996 the veteran's VA 
neurosurgeon noted the results of the testing and found that 
there was no evidence of nerve damage to the foot.  The same 
physician found on examination in May 1996 that although the 
veteran indicated that he was unable to plantar flex the 
foot, his gait was absolutely normal.  Following the 
prescription for adaptive equipment in August 1996, in an 
examination in November 1996 a VA physician determined that 
the reduced strength in the right foot was "non-physiologic".  
The veteran continued to complain of weakness in the right 
foot in February 1997, but his neurosurgeon then found that 
he walked normally when he did not know he was being 
observed.

The veteran stated during the February 1997 VA examination 
that he was unable to plantar flex the right foot, due to 
which he had obtained a left-foot accelerator for his 
automobile.  On examination the examiner found the sensory 
examination of the right lower extremity to be inconsistent, 
in terms of the veteran's subjective responses to 
stimulation.  The circumference of the right calf was 
30 centimeters, in comparison to 40 centimeters on the left, 
but the examiner found no evidence of paralysis or muscle 
atrophy.  There was also no evidence of a circulatory 
disturbance and no evidence of shortening of either 
extremity.  The veteran was able to heel walk, but could not 
rise up on his toes on the right foot.  His gait and balance 
were, however, normal.  The examiner found that there was no 
impairment of weight-bearing, and that the attitude of the 
right lower extremity was normal.  The examiner also found 
that the complaint of inability to plantar flex the right 
foot was "bizarre" and not easily explained, in that there 
was no alteration in gait and the veteran was able to 
ambulate reasonably well.

The report of the July 1997 examination by R.H., M.D., which 
was conducted in conjunction with the veteran's claim for 
Social Security disability benefits, indicates that the 
circumference of the right thigh and calf was equal to that 
on the left.  The veteran had a mild steppage gait on the 
right secondary to muscle weakness.  The range of motion of 
the right ankle was, however, equal to that of the left:  
15 degrees of dorsiflexion and 40 degrees of plantar flexion.  
Strength on dorsiflexion and plantar flexion was 2/5.  
Sensory examination of the lower extremities was normal, and 
there was no evidence of any abnormality in the feet.  

The veteran was again examined in February 1998, at which 
time the examiner found that strength testing in the lower 
extremities was difficult due to significant break-away 
weakness.  The veteran would not dorsiflex or plantar flex 
the right foot but he was able to rise on his heels and toes, 
which the examiner found to be inconsistent.  The veteran's 
gait was somewhat antalgic, but on examination in August 1998 
his gait was normal.

During the March 1999 VA examination the veteran stated that 
he would walk up to 1/4 mile, when he would have to rest and 
then he could walk another 1/4 mile.  He could continue walking 
in that manner for some time.  He stated that he could then 
walk the same distance and speed as in 1996, following the 
surgery.  He also stated that the weakness in dorsal and 
plantar flexion of the right foot was unchanged from 1996.  
Examination of the legs showed the muscle masses in the right 
leg to be equal to those in the left.  The examiner described 
the dorsiflexion and plantar flexion of the right foot to be 
very minimal, based on the veteran's attempt to flex and 
extend the foot.  On walking, however, there was no evidence 
of foot drop.  Positioning and movement of the foot and leg 
on the right were the same as those on the left.

The veteran underwent an additional VA neurology examination 
in January 2002 for the stated purpose of determining whether 
he had suffered the permanent loss of use of the right foot.  
He then reported that the weakness he had experienced in the 
right foot had gone away over the previous few years, 
although he continued to have numbness in areas of the right 
lower extremity.  The examiner described the physical 
examination of the right lower extremity as normal, although 
there was some evidence of give-away weakness.  The examiner 
described "give-away weakness" as jerking movements when 
asked to forcefully move the right lower extremity rather 
than an honest, strong effort.  Bulk and muscle tone in the 
right leg were normal, the veteran's gait was normal, he 
could walk on his heels and toes without difficulty, and 
there was no evidence of circulatory disturbance.  The 
examiner determined that there was no disability in the right 
lower extremity, other than mild bilateral radiculopathy 
without associated paralysis, atrophy, etc.  The examiner 
found that any weakness shown following the January 1996 
surgery was probably fictitious, in that the EMG/NCS in April 
1996 was entirely normal, there was never any clearly 
documented changes in clinical findings following the 
surgery, and the veteran demonstrated features of fictitious 
weakness on the current examination.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed.Cir. 1997) and cases cited therein. 

The evidence that supports the veteran's contentions includes 
his own  statements and certain medical reports, described 
above, which referred to reduced strength in dorsiflexion and 
plantar flexion of the right foot.  The Board observes that 
the veteran's own statements are subjective and self-serving.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony].  With 
respect to medical reports which indicate reduced strength in 
the right lower extremity, to some degree the veteran's 
responses to testing during physical examinations are 
subjective, in that the amount of strength exerted on testing 
is under his control.  The Board finds that such medical 
evidence is outweighed by the April 1996 EMG/NCS testing, 
which established on an objective basis that there were no 
abnormalities in the right lower extremity.  The veteran's 
subjective complaints are also outweighed by numerous 
examination reports the evidence repeatedly showing that he 
was able to walk with a normal gait when not observed, which 
refutes his assertion that he was unable to dorsiflex or 
plantar flex the right ankle.  

It is clear from an overall review of the medical reports 
that the veteran is exaggerating his symptomatology.  As 
examples, an examiner determined in November 1996 that the 
claimed weakness was non-physiologic, implying that the cause 
was not related to anatomical functioning.  Examiners in 
February 1997 and February 1998 described the veteran's 
efforts as inconsistent and "bizarre".  Most recently, the 
January 2002 VA examiner, after a thorough examination, 
stated that the veteran did not five an honest, strong effort 
and demonstrated features of fictitious weakness on 
examination.  

There record is thus replete with examples of lack of 
cooperation on the part of the veteran.  In addition, 
objective evaluation of the veteran' including muscle mass 
and range of motion of the right lower extremity, arguably 
supports the conclusions of a number of examining physicians 
to the effect that the loss of function of the veteran's 
right foot is minimal.  The Board finds that this competent 
medical evidence refuting the veteran's assertions of severe 
right foot drop, and isolate findings suggestive of more 
severe disability, is highly probative.  See Struck v. Brown, 
9 Vet. App. 145, 154-155 (1996) [the Board is entitled to 
weigh the credibility and probative value of the evidence, as 
long as a rational basis is used for doing so].

Moreover, the examiner in March 1999 made the specific 
finding that there was no evidence of foot drop, and the 
examiner determined in January 2002 that the right lower 
extremity was normal.  Because those examinations were 
conducted for the stated purpose of determining whether the 
service-connected low back disorder was manifested by foot 
drop, included a review of the medical evidence of record, 
and were supported by rationale, the Board finds that they 
are highly probative.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) [an opinion that is based on review of the entire 
record is more probative than an opinion based on the 
veteran's reported history]; see also Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [whether the physician 
provides the basis for his/her opinion goes to the weight or 
credibility of the evidence].  There is virtually no 
competent medical evidence explaining why the veteran's 
claimed right foot drop is so severe as to warrant the use of 
special equipment.  In particular, the August 1996 request 
for prosthetic services merely stated, with no supporting 
records ""[patient] needs equipment to convert van to 
accommodate foot drop  for driving".  Although the Board has 
taken this evidence into consideration, it is far outweighed 
by prior and subsequent medical reports indicating little or 
no foot drop.  The Board finds, therefore, that the most 
probative evidence establishes that the veteran's service-
connected disability is not manifested by complete paralysis 
of the external popliteal nerve and consequent foot drop.  
38 C.F.R. § 3.350(a)(2).

The Court has held that in determining whether the veteran 
has lost the use of a foot, the Board must consider all of 
the functional limitations caused by the service-connected 
disability, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Tucker v. West, 11 Vet. App. 369 (1998).  The medical 
evidence demonstrates that the veteran's service-connected 
degenerative disc disease causes pain and weakness in the 
right lower extremity.  The evidence does not show, however, 
that the pain and weakness is of sufficient severity so that 
no effective function remains other than that which would be 
equally well served by an amputation stump with use of a 
suitable prosthetic appliance.  The veteran was informed of 
this criterion during the October 1999 hearing, and agreed 
that the severity of his right lower extremity symptoms did 
not rise to such a level.  

In addition, the functional limitation must be supported by 
objective evidence of pathology.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40.  The medical evidence does 
not show that the veteran's complaints pertaining to the 
right foot are supported by objective evidence of pathology; 
the April 1996 EMG/NCS testing was normal, and the examiner 
in January 2002 found no pathology affecting the right lower 
extremity.

The Board thus concludes that loss of use of a foot does not 
exist in this case.  The veteran does not contend, and the 
record does not demonstrate, that any other basis exists for 
the grant of  a certification of eligibility for assistance 
in the purchase of an automobile and/or adaptive equipment.  
The statutory requirements for such benefit have therefore 
not been met.

In summary, for the reasons expressed above the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance 
with special adaptive equipment, or special adaptive 
equipment only.  The benefit sought on appeal is accordingly 
denied.


ORDER

The claim of entitlement to a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance 
with special adaptive equipment, or special adaptive 
equipment only, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

